DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: motor output shaft 9 is not shown as recited on p. 3, line 17.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claims 4 and 5 are objected to because of the following informalities:
	Claim 4, line 2, what exactly is “it” referring to?

Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2006/0096136 (hereinafter Shaffer et al.) in view of U.S. Patent No. 9,043,961 (hereinafter Gil).
	As for claim 1, Shaffer et al. discloses in Figs. 1-7, for example, a device for brushing/sweeping (yard tool) 10 (paragraph [0019]), characterised in that it comprises a control grip or handle 16, a handle or pole 14, a housing or head 12 which houses an electric motor 22 and a broom or brush 32 driven by the electric motor 22 (paragraph 
As for claim 2, characterised in that the brushes have a helical shape, Shaffer et al. (Fig. 2) or Gil (Fig. 5) are each deemed to teach such a brush arrangement.
As for claim 3, characterised in that the pole 14 comprises an assist handle or gripper 36 (paragraph [0021]) for the left hand (Shaffer et al. Fig. 1; the recitation here for the “left” hand would also involve an intended use).
As for claim 4, characterised in that it comprises a transmission which, in turn, comprises a motor output shaft 90 that is associated with a transmission belt 98 which transmits the rotation to a pulley or wheel 94, the wheel 94 transmits rotation to another pulley or wheel 96 which is secured to transverse shaft 120 that receives the 
As for claim 5, Shaffer et al. already teaches a housing or cover 12 situated on the end of the pole 14 opposite the handle 16. As for claim 5 further reciting that the cover is formed by two halves attachable to each other, the cover 12 can be formed by different parts (e.g., panels, walls or surfaces that are assembled and that a housing is broadly defined) that are secured to one another (paragraph [0023]) and thus it would be well within the level of ordinary skill to provide for two halves attachable to each other for ease of assembly given such a teaching.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Craig, Kempf et al., McLain, Bovi and Humphrey are pertinent to various portable tools with various sweeping arrangements.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






							/RANDALL E CHIN/                                                                                      Primary Examiner, Art Unit 3723